Exhibit 10.10


Board Approved
January 25, 2019






















banklogoa01.jpg [banklogoa01.jpg]






Federal Home Loan Bank of Indianapolis
Incentive Plan




(As Amended and Updated January, 2019)





--------------------------------------------------------------------------------








ESTABLISHMENT OF ANNUAL AND LONG-TERM 2019 - 2022
INCENTIVE PLAN GOALS FOR THE
FEDERAL HOME LOAN BANK OF INDIANAPOLIS
INCENTIVE PLAN
Pursuant to resolutions adopted by the Board of Directors of the Federal Home
Loan Bank of Indianapolis (the "Bank"), the undersigned hereby execute the
Federal Home Loan Bank of Indianapolis Incentive Plan, effective as of January
1, 2012, and setting forth goals effective as of January 1, 2019, on behalf of
the Bank, in the form attached hereto.
Dated this 25th day of January, 2019.
FEDERAL HOME LOAN BANK OF INDIANAPOLIS
By: /s/ Dan L. Moore
Dan L. Moore, Chairman
By: /s/ James L. Logue III
James L. Logue III, Vice Chairman
ATTEST:
By: /s/ Matthew R. St. Louis
Matthew St. Louis, Corporate Secretary


2

--------------------------------------------------------------------------------





FEDERAL HOME LOAN BANK OF INDIANAPOLIS
INCENTIVE PLAN
     TABLE OF CONTENTS    
 
 
PAGE
Article I
INTRODUCTION
5


 
 
 
Section 1.1
Purpose
5


Section 1.2
Effective Date
5


Section 1.3
Administration
5


Section 1.4
Supplements
5


Section 1.5
Definitions
6


 
 
 
Article II
ELIGIBILITY AND PARTICIPATION
6


 
 
 
Section 2.1
Eligibility
6


Section 2.2
Participation
7


 
 
 
Article III
AWARDS AND EXTRAORDINARY OCCURENCE
ADDITIONS/REDUCTIONS
7


 
 
 
Section 3.1
Awards
7


Section 3.2
Performance Goals
8


Section 3.3
Earning and Vesting of Awards for Level I Participants
10


Section 3.4
Earning and Vesting of Awards for Level II Participants
11


Section 3.5
Reserved
11


Section 3.6
Effect of Termination of Service
11


Section 3.7
Effect of Reorganization
14


Section 3.8
Payment of Awards
15


Section 3.9
Reduction or Forfeiture of Awards
16


 
 
 
Article IV
ADMINISTRATION
17


 
 
 
Section 4.1
Appointment of the Committee
17


Section 4.2
Powers and Responsibilities of the Committee
17


Section 4.3
Income and Employment Tax Withholding
17


Section 4.4
Plan Expenses
17


 
 
 
Article V
BENEFIT CLAIMS
18


 
 
 
Article VI
AMENDMENT AND TERMINATION OF THE PLAN
18


 
 
 
Section 6.1
Amendment of the Plan
18


Section 6.2
Termination of the Plan
18


 
 
 
 
 
 



3

--------------------------------------------------------------------------------





 
 
PAGE
Article VII
MISCELLANEOUS
18


 
 
 
Section 7.1
Governing Law
18


Section 7.2
Headings and Gender
18


Section 7.3
Spendthrift Clause
19


Section 7.4
Counterparts
20


Section 7.5
No Enlargement of Employment Rights
20


Section 7.6
Limitations on Liability
20


Section 7.7
Incapacity of Participant
21


Section 7.8
Evidence
21


Section 7.9
Action by Bank
21


Section 7.10
Severability
21


Section 7.11
Information to be Furnished by a Participant
21


Section 7.12
Attorneys' Fees
21


Section 7.13
Binding on Successors
21


 
 
 
APPENDIX I - 2019 PERFORMANCE PERIOD AWARDS FOR
LEVEL II PARTICIPANTS
23


APPENDIX II - 2019 PERFORMANCE PERIOD AWARDS FOR
LEVEL I PARTICIPANTS
27


APPENDIX III - FORM OF NON-SOLICITATION AND
NON-DISCLOSURE AGREEMENT
31





4

--------------------------------------------------------------------------------





ARTICLE I
INTRODUCTION
Section 1.1    Purpose. The purpose of the Federal Home Loan Bank of
Indianapolis Incentive Plan (the "Plan") is to attract, retain and motivate
employees of the Federal Home Loan Bank of Indianapolis (the "Bank") and to
focus their efforts on continued improvement in the profitability of the Bank
while maintaining the Bank's safety and soundness. The Plan is a cash-based
incentive plan that provides award opportunities based on achievement of
performance goals.


Section 1.2    Effective Date. The "Effective Date" of the Plan is January 1,
2012.


Section 1.3    Administration. The Plan will be administered by an
administrative committee (the "Committee") appointed by the Bank's Board of
Directors (the "Board"), which initially will be the Human Resources Committee
of the Board. Notwithstanding the foregoing, the term Committee shall also refer
to the Executive Governance Committee of the Board who will administer the Plan
with respect to the Bank's Chief Executive Officer. The Committee, from time to
time, may adopt any rules and procedures it deems necessary or desirable for the
proper and efficient administration of the Plan that are consistent with the
terms of the Plan. Any notice or document required to be given or filed with the
Committee will be properly given or filed if delivered to or mailed by
registered mail, postage paid, to the General Counsel, Federal Home Loan Bank of
Indianapolis, 8250 Woodfield Crossing Boulevard, Indianapolis, Indiana 46240.


Section 1.4    Supplements. The provisions of the Plan may be modified by
supplements to the Plan with Board approval. The terms and provisions of each
supplement are a part of the Plan and supersede any other provisions of the Plan
to the extent necessary to update or eliminate any inconsistencies between the
supplement and any other Plan provisions. Any substantive supplement to the Plan
shall be submitted to the FHFA for non-objection after full review prior to
implementation.


5

--------------------------------------------------------------------------------





Section 1.5    Definitions. The following terms are defined in the Plan in the
following Sections:
Term
Plan Sections
Annual Award
3.3(a), 3.4(a)
Award
3.1
Bank
1.1
Board
1.3
Cause
3.6(d)(i)
Committee
1.3
Compensation
3.1
Deferral Performance Period
3.1(a)
Deferred Award
3.3(b)
Disability
3.6(d)(ii)
Discretionary Award
3.1(d)
Effective Date
1.2
Extraordinary Occurrences
3.1(e)
FHFA
3.6(d)(i)
Final Award
3.1(e)
Good Reason
3.6(d)(iii)
Level I Participant
3.1(c)
Level II Participant
3.1(c)
Maximum
3.2(b)(iii)
Non-Solicitation Agreement
2.1
Participant
2.1
Performance Goals
3.2
Performance Period
3.1(a)
Plan
1.1
Position
3.6(d)(iii)(A)
Reduction in Force
3.6(d)(iv)
Reorganization
3.7(b)
Retirement
3.6(d)(v)
Termination of Service
3.6(d)(vi)
Target
3.2(b)(ii)
Threshold
3.2(b)(i)



ARTICLE II


ELIGIBILITY AND PARTICIPATION


Section 2.1    Eligibility. Any employee of the Bank, hired before October 1st
of the calendar year, will become a "Participant" in the Plan for that calendar
year, provided the employee is not classified as a "temporary," an "intern,"
"contract" or "temporary agency" employee, and does not participate in the
Federal Home Loan Bank of Indianapolis Internal Audit Incentive Plan. Level I
Participants, as defined in subsection 3.1(c), must have an executed agreement
on file with the Bank containing non-solicitation and non-disclosure provisions
in a form similar to the form provided in Appendix III to the Plan
("Non-Solicitation Agreement").


6

--------------------------------------------------------------------------------





Section 2.2    Participation. A designated employee or otherwise eligible
employee will become a Participant as of the later of the Effective Date, the
employee's date of hire, or the date on or after the Effective Date the employee
satisfies the automatic eligibility provisions described in Section 2.1. Any
Participant may be removed as an active Participant by the Board effective as of
any date.


ARTICLE III


AWARDS AND EXTRAORDINARY OCCURRENCE ADDITIONS/REDUCTIONS


Section 3.1    Awards. At the beginning of each Performance Period (and at such
other times as it may designate as to Discretionary Awards), the Board will make
an "Award" to eligible Participants. As described in this Article, Awards may be
Annual Awards (as defined in subsection 3.3(a)), Deferred Awards (as defined in
subsection 3.3(b)), or Discretionary Awards (as defined in subsection 3.1(d)).
Each Award (other than Discretionary Awards) will be equal to a percentage of
the Participant's annual Compensation, as described in the applicable Appendices
for Level I Participants and Level II Participants, multiplied by the
achievement level of the applicable Performance Goals (as defined in Section
3.2). "Compensation" means the Participant's annual earned base salary or wages
for hours worked, including overtime, and hours paid under the Bank's
paid-time-off policies, as applicable, but in any case excluding any bonus,
incentive compensation, deferred compensation payments, lump sum payouts for
accrued but unused vacation time, or long-term disability insurance payments
paid for the current or a prior year. In the event a Participant receives a
raise during a calendar year, the Participant's Compensation for the year will
reflect the actual wages paid to the Participant for the year.


(a)
Performance Periods. A "Performance Period" is the one-calendar year period over
which an Annual Award can be earned and vested pursuant to subsections 3.3(a)
and 3.4(a). A "Deferral Performance Period" is the three-calendar year period
over which a Deferred Award can be earned and vested pursuant to subsection
3.3(b). A Deferral Performance Period begins on the January 1st immediately
following the Performance Period to which such Deferred Award applies.



(b)
Award Notification. Participants will be notified of an Annual Award, a Deferred
Award or Discretionary Award by the Bank by posting the Performance Goals and
other necessary terms and conditions applicable to the Annual Award, Deferred
Award or Discretionary Award on SharePoint on the Bank's intranet.



(c)
Award Levels. Participants will receive varying Awards for each Performance
Period based on their position with the Bank, as set out in the applicable
Appendix. A "Level I Participant" is the Bank's President and Chief Executive
Officer, Executive Vice President or Senior Vice President of the Bank or any
other individual designated as a Level I Participant by the Board. A "Level II
Participant" is any participating employee who is not a Level I Participant. If
a Participant receives a new position within the Bank which position changes the
Participant's Award eligibility, level, or opportunity, each of the Awards for
which Participant is or was eligible during the calendar year will be prorated
to reflect the portion of the calendar year during which the Participant was
eligible for each such Award, level, or opportunity.



(d)
Discretionary Award. The President may recommend to the Board that additional
discretionary Awards (each, a "Discretionary Award") be made to one or more
Level II Participants to address external market considerations, recruiting
needs, special projects and extraordinary individual or team efforts. The
aggregate pool of funds available for all



7

--------------------------------------------------------------------------------





Discretionary Awards to Level II Participants in a calendar year will be
determined by the Board and will not exceed 20 percent of the sum of all Final
Awards of any kind paid to Level I Participants during such year.


The following hypothetical example illustrates how the aggregate pool of funds
for Discretionary Awards in a year is determined and awarded:


In year 5, all of the Level I Participants receive: (i) total Annual Awards
attributable to year 4 of $700,000, and (ii) total Deferred Awards attributable
to year 1 of $600,000. In year 5, the sum of all Final Awards paid to Level I
Participants is $1,300,000. Therefore, at any time during year 5, the President
may recommend payment of Discretionary Awards to Level II Participants, the sum
of which cannot exceed $260,000. The Board may authorize the payment of up to
$260,000 for Discretionary Awards. The President may allocate the Discretionary
Awards to one or more Level II Participants in her or his discretion, up to the
maximum amount authorized by the Board (and in any event less than or equal to
$260,000 in total). Payment must be made during year 5.


(e)
Final Award and Extraordinary Occurrences. The "Final Award" is the amount of an
earned and vested Annual Award, Deferred Award, or Discretionary Award, as
adjusted based upon the level at which the Performance Goals have been achieved,
that is ultimately paid to a Participant under the Plan. The amount of a Final
Award may be increased or decreased at the Board's discretion to account for
performance that is not captured in the Performance Goals. The Board, in its
discretion, may also consider Extraordinary Occurrences when assessing
performance results and determining Final Awards. "Extraordinary Occurrences"
mean those events that, in the opinion and discretion of the Board, are outside
the significant influence of the Participant or the Bank and are likely to have
a significant unanticipated effect, whether positive or negative, on the Bank's
operating and/or financial results. Examples of Extraordinary Occurrences
include, but are not limited to, change in law, regulation, or regulatory
policy, or systemic macroeconomic events outside of management's control.



Section 3.2    Performance Goals. "Performance Goals" are the performance
factors established by the Board for each Performance Period and Deferral
Performance Period, as set forth in the applicable Appendices to the Plan, which
are taken into consideration in determining the value of an Annual Award or
Deferred Award. The Board may, for any reason or for an Extraordinary
Occurrence, adjust the Performance Goals for a Performance Period or Deferral
Performance Period to ensure the purposes of the Plan are served. Any such
adjustment to Performance Goals shall be submitted to the FHFA for review prior
to implementation.


(a)
Establishment of Performance Goals. Performance Goals for Performance Periods,
Deferral Performance Periods commencing on and after January 1, 2012, will be
communicated to Participants via SharePoint on the Bank's intranet after they
have been established by the Board.



8

--------------------------------------------------------------------------------







(b)
Achievement Level. Three achievement levels will be defined for each Performance
Goal in determining how much of an Award is earned.



i.
Threshold. The "Threshold" achievement level is the minimum achievement level
accepted for a Performance Goal.



ii.
Target. The "Target" achievement level is the planned achievement level for a
Performance Goal.



iii.
Maximum. The "Maximum" achievement level is achievement that substantially
exceeds the Target achievement level.



The Bank will measure the achievement level for each Performance Goal on a
uniform basis, and may assign different values for achievement levels depending
on the Participant’s position. The relative weights assigned to achievement
levels and to Performance Goals will be set forth in the applicable Appendix.


(c)
Interpolation. Achievement levels that discreetly fall in between Threshold-,
Target-, and Maximum, will be interpolated, unless otherwise described in a
Performance Goal.



(d)
Considerations in Establishing Performance Goals. In determining appropriate
Performance Goals and the relative weight accorded each Performance Goal, the
Committee must:



i.
Balance risk and financial results in a manner that does not encourage
Participants to expose the Bank to imprudent risks;



ii.
Make such determination in a manner designed to ensure that Participants'
overall compensation is balanced and not excessive in amount and that the Annual
Awards and Deferred Awards are consistent with the Bank's policies and
procedures regarding such compensation arrangements; and



iii.
Monitor the success of the Performance Goals and weighting established in prior
years, alone and in combination with other incentive compensation awarded to the
same Participants, and make appropriate adjustments in future calendar years as
needed so that payments appropriately incentivize Participants and appropriately
reflect risk.







9

--------------------------------------------------------------------------------





Section 3.3    Earning and Vesting of Awards for Level I Participants.


(a)
Earning and Vesting of Annual Awards. Fifty percent of an Award to a Level I
Participant will become earned and vested on the last day of the Performance
Period, provided the following requirements are met (an "Annual Award"):



i.
At least one of the applicable Performance Goals for the Performance Period are
satisfied at or above the Threshold level;



ii.
The Participant received (or, in the case of a Termination of Service described
in Section 3.6(b) or Section 3.6(c) or a Reorganization described in Section
3.7, the President-CEO determines that the Participant would have received) an
overall weighted performance rating for the Performance Period of 2.5 or greater
on a scale of 1-5 (with 5 being the highest rating), or equivalent measure; and



iii.
The Participant is actively employed on the last day of the Performance Period,
unless otherwise provided in Section 3.6 or Section 3.7.



(b)
Earning and Vesting of Deferred Awards. The remaining 50 percent of an Award to
a Level I Participant will become earned and vested on the last day of the
Deferral Performance Period, provided the following requirements are met (a
"Deferred Award"):



i.
At least one of the applicable Performance Goals for the Deferral Performance
Period are satisfied at or above the Threshold level;



ii.
The Participant received (or, in the case of a Termination of Service described
in Section 3.6(b) or Section 3.6(c) or a Reorganization described in Section
3.7, the President-CEO determines that the Participant would have received) an
average overall weighted performance rating for each year of the Deferral
Performance Period of 2.5 or greater on a scale of 1-5 (with 5 being the highest
rating), or equivalent measure; and



iii.
The Participant is actively employed on the last day of the Deferral Performance
Period, unless otherwise provided in Section 3.6 or Section 3.7.



(c)
Calculation of Awards. The value of Awards to Level I Participants will be
calculated in accordance with the applicable Appendix to the Plan.







10

--------------------------------------------------------------------------------





Section 3.4    Earning and Vesting of Awards for Level II Participants.


(a)
Earning and Vesting of Awards. An Award to a Level II Participant will become
earned and vested on the last day of the Performance Period provided the
following requirements are met (also an "Annual Award"):



i.
At least one of the applicable Performance Goals for the Performance Period are
satisfied at or above the Threshold level;



ii.
The Participant received (or, in the case of a Termination of Service described
in Section 3.6(b) or Section 3.6(c), the President-CEO determines that the
Participant would have received) an overall weighted performance rating for the
Performance Period of 2.5 or greater on a scale of 1-5 (with 5 being the highest
rating), or equivalent measure; and



iii.
The Participant is actively employed on the last day of the Performance Period,
unless otherwise provided in Section 3.6.



(b)
Calculation of Awards. The value of Awards to Level II Participants will be
calculated in accordance with the applicable Appendix to the Plan.



Section 3.5    Reserved.
    
Section 3.6    Effect of Termination of Service.


(a)
In General. If a Level I Participant incurs a Termination of Service for any
reason other than a reason set forth in subsection 3.6(b), 3.6(c), or Section
3.7, the Level I Participant's Award will be forfeited, effective as of the date
of such Termination of Service.



If a Level II Participant incurs a Termination of Service for any reason other
than a reason set forth in subsection 3.6(b) or 3.6(c), the Level II
Participant's Award will be forfeited effective as of the date of such
Termination of Service.


(b)
Termination Due to Death, Disability, or by the Bank without Cause due to a
Reduction in Force.



i.
Notwithstanding the provisions of Section 3.3 and subsection 3.6(a), if a Level
I Participant incurs a Termination of Service due to death or Disability or by
the Bank without Cause due to a Reduction in Force, then the Participant's
Deferred Awards (including, without limitation, the Deferred Award attributable
to the calendar year in which the Termination of Service occurs) will be treated
as earned and vested based on the assumption the Bank would have achieved the
applicable Performance Goals at the Target achievement level for the Deferral
Performance Period(s).



ii.
Notwithstanding the provisions of Section 3.3 and subsection 3.6(a), if a Level
I Participant incurs a Termination of Service due to death or Disability or by
the Bank without Cause due to a Reduction in Force, any Annual Award which has
not been earned and vested will be treated as earned and vested based on the



11

--------------------------------------------------------------------------------





assumption the Bank would have achieved the Performance Goals at the Target
achievement level for the Performance Period.


iii.
Notwithstanding the provisions of Section 3.4 and subsection 3.6(a), if a Level
II Participant incurs a Termination of Service during a Performance Period due
to death, Disability, or by the Bank without Cause due to a Reduction in Force,
an Annual Award will be treated as earned and vested based on the assumption the
Bank would have achieved the Performance Goals at the Target achievement level
for the Performance Period.



(c)
Termination Due to Other Events.



i.
Termination of Service for Good Reason. Notwithstanding the provisions of
Section 3.3 and subsection 3.6(a), if a Level I Participant incurs a Termination
of Service due to Good Reason, an Annual Award or Deferred Award (including,
without limitation, the Deferred Award attributable to the calendar year in
which the Termination of Service occurs), as the case may be, will be treated as
earned and vested to the extent the Performance Goals for the Performance Period
and/or Deferral Performance Period(s) are satisfied.



ii.
Termination of Service due to Retirement.



(A)
Notwithstanding the provisions of Section 3.3 and subsection 3.6(a), if a Level
I Participant incurs a Termination of Service due to Retirement, any Annual
Award which has not been earned and vested will be treated as earned and vested
to the extent the Performance Goals for the Performance Period are satisfied.



(B)
Notwithstanding the provisions of Section 3.3 and subsection 3.6(a), if a Level
I Participant incurs a Termination of Service due to Retirement, any Deferred
Award (including, without limitation, the Deferred Award attributable to the
calendar year in which the Termination of Service occurs) will be treated as
earned and vested to the extent the Performance Goals for each applicable
Deferral Performance Period are satisfied.



iii.
Notwithstanding the provisions of Section 3.4 and subsection 3.6(a), if a Level
II Participant incurs a Termination of Service during a Performance Period due
to Retirement, an Annual Award will be treated as earned and vested to the
extent the Performance Goals for the Performance Period are satisfied.





12

--------------------------------------------------------------------------------





(d)
Definitions.



i.
"Cause" means (A) continued failure of a Participant to perform his or her
duties with the Bank (other than any such failure resulting from Disability),
after a written demand for performance is delivered to the Participant, which
specifically identifies the manner in which the Participant has not performed
his or her duties, (B) personal dishonesty, incompetence, willful misconduct,
breach of fiduciary duty involving personal profit, intentional failure or
omission to perform stated duties, or willful violation of any law, rule or
regulation (other than routine traffic violations or similar offenses), or (C)
removal of the Participant for cause by the Federal Housing Finance Agency
("FHFA") or at the direction of the FHFA pursuant to 12 U.S.C. 1422b(a)(2), or
by any successor agency to the FHFA pursuant to a similar statute.



ii.
"Disability" means, as a result of the Participant's incapacity due to physical
or mental illness, the Participant has been absent from his or her duties with
the Bank for an aggregate of 12 out of 15 consecutive months and, within 30 days
after a written notice of termination is thereafter given by the Bank to the
Participant, the Participant does not return to the full-time performance of the
Participant's duties.



iii.
"Good Reason" means a Termination of Service by a Level I Participant under any
of the following circumstances:



(A)
a material change in the Participant's status, position, job title or principal
duties and responsibilities as a key employee of the Bank which does not
represent a promotion from the Participant's status and position immediately
prior to the change ("Position");



(B)
the assignment to the Participant of any duties or responsibilities (or removal
of any duties or responsibilities), which assignment or removal is materially
inconsistent with such Position;



(C)
any removal of the Participant from such Position (including, without
limitation, all demotions and harassing assignments), except in connection with
the termination of the Participant's employment for Cause or Disability, or as a
result of the Participant's death;



(D)
any material breach by the Bank of any provisions of this Plan or any other
agreement with the Participant; or



(E)
any failure by the Bank or its successors and assigns to obtain the assumption
of this Plan by any successor or assign of the Bank.



iv.
"Reduction in Force" means an involuntary Termination of Service of a
Participant by the Bank in connection with a financial decision by the Board to
reduce the number of Bank employees, not due to the Participant's performance,
and not due to a Reorganization.





13

--------------------------------------------------------------------------------





v.
"Retirement" means the Participant's planned and voluntary termination of
employment after the Participant has delivered timely advance written notice of
intent to retire to the Bank and has either: (A) attained age 60 with five
"Years of Service," or (B) attained the "Rule of 85," which means the
Participant has attained a combined age and Years of Service that mathematically
is equal to or exceeds the number 85. A "Year of Service" will be calculated in
the same manner as under the Pentegra Defined Benefit Pension Plan for Financial
Institutions. Advance written notice will be deemed timely given if it is given
at least four weeks in advance, as to Vice Presidents, First Vice Presidents,
Senior Vice Presidents, Executive Vice Presidents, and the Chief Executive
Officer, and at least two weeks in advance, as to all other employees.



vi.
"Termination of Service" means the occurrence of any act or event or any failure
to act, that actually or effectively causes or results in a Participant ceasing,
for whatever reason, to be an employee of the Bank, including, but not limited
to, death, Disability, Retirement, termination of the Participant's employment
by the Bank (whether for Cause or otherwise), termination by the Participant of
his or her employment with the Bank for Good Reason and voluntary resignation or
termination by the Participant of his or her employment.



Section 3.7    Effect of Reorganization. The following provision applies to
Level I Participants only.


(a)
Notwithstanding the provisions of Sections 3.3 and 3.6, if a Reorganization of
the Bank occurs, then any portion of an Annual Award or Deferred Award
(including, without limitation, the Deferred Award attributable to the calendar
year in which the Termination of Service occurs) which has not otherwise become
earned and vested as of the date of the Reorganization will be treated as 100
percent earned and vested effective as of the date of the Reorganization. The
amount of the Awards will be equal to the greater of: (i) the amount determined
based on the assumption that the Bank would have achieved the Performance Goals
at the Target achievement level for the Performance Period and Deferral
Performance Period; or (ii) the amount determined based on the assumption that
the Bank would have achieved the Performance Goals at the achievement level for
the Performance Period and the Deferral Performance Period that the Bank had
actually achieved as of the date of the Reorganization.



(b)
"Reorganization" of the Bank will mean the occurrence at any time of any of the
following events:



i.
The Bank is merged or consolidated with or reorganized into or with another bank
or other entity, or another bank or other entity is merged or consolidated into
the Bank;



ii.
The Bank sells or transfers all, or substantially all of its business and/or
assets to another bank or other entity;



iii.
More than 50 percent of the total market value or total voting power of all
ownership interests in the Bank is acquired, within any 12-month period, by one
person or entity or by more than one person or entity acting as a group; or



14

--------------------------------------------------------------------------------







iv.
The liquidation or dissolution of the Bank.



The term "Reorganization" shall not include any Reorganization that is mandated
by federal statute, rule, regulation, or directive, including 12 U.S.C. § 1421,
et seq., as amended, and 12 U.S.C. § 4501 et seq., as amended, and which the
Director of the FHFA (or successor agency) has determined should not be a basis
for accelerating vesting under this Plan, by reason of the capital condition of
the Bank or because of unsafe or unsound acts, practices, or condition
ascertained in the course of the Agency's supervision of the Bank or because any
of the conditions identified in 12 U.S.C. § 4617(a)(3) are met with respect to
the Bank (which conditions do not result solely from the mandated reorganization
itself, or from action that the Agency has required the Bank to take under 12
U.S.C. § 1431(d)).


Section 3.8    Payment of Awards.


(a)
Payments Related to Termination of Service. The following provisions apply to
Final Awards payable as a result of a Termination of Service.



i.
In the event of a Termination of Service due to (a) a termination by the Bank
without Cause due to a Reduction in Force, (b) death, or (c) Disability, 100
percent of a Final Award will be paid in a single sum within 75 days of the date
of Termination of Service. Notwithstanding the foregoing, in the event of a
Reduction in Force, a Participant must execute the severance agreement offered
by the Bank in order to be eligible to receive payment.



ii.
In the event of a Termination of Service due to Retirement or a termination by a
Level I Participant for Good Reason, payment of a Final Award will be made in a
single sum within 75 days following the end of the Performance Period or
Deferral Performance Period, as applicable.



(b)
Payments Not Related to a Termination of Service. Final Awards which become
vested for reasons other than a Termination of Service will be paid in a single
sum within 75 days following the end of the Performance Period or Deferral
Performance Period, as applicable. Notwithstanding the foregoing, Discretionary
Awards granted pursuant to Section 3.1(d) may be awarded and paid at any time
during the year that funds are available for such Discretionary Awards.



(c)
Notwithstanding the foregoing provisions of this Section, Final Awards will be
paid upon approval by the Board and after review of the calculations by the
Bank's Internal Audit department. However, in the event of a Reorganization,
payment of a Final Award will be made in a single sum on the date on which the
Reorganization occurs.



15

--------------------------------------------------------------------------------





Section 3.9    Reduction or Forfeiture of Awards.


(a)
If during the Deferral Performance Period actual losses or other measures or
aspects of performance related to the Performance Period or Deferral Performance
Period are realized which would have caused a reduction in amount of the Final
Award calculated for the Performance Period or Deferral Performance Period, then
the remaining amount of the Final Award to be paid at the end of the Deferral
Performance Period will be reduced to reflect this additional information.



(b)
Notwithstanding any other provision of the Plan, if a Participant violates a
Non-Solicitation Agreement, all of his unpaid vested and unvested Awards will be
forfeited effective as of the date the Board determines such violation has
occurred and gives written notice to the Participant of such determination. Any
future payments for a vested Award will cease and the Bank will have no further
obligation to make such payments.



(c)
Notwithstanding any other provision of the Plan, if during the most recent
examination of the Bank by the FHFA, the FHFA identified an unsafe or unsound
practice or condition that is material to the financial operation of the Bank
within the Participant's area(s) of responsibility and such unsafe or unsound
practice or condition is not subsequently remediated to the satisfaction of the
Board as determined by the Board after reviewing the findings or input from the
FHFA, then all (or a portion) of a Participant's vested and unvested Awards will
be forfeited as determined by the Board and directed to the participant in
writing. Any future payments for a vested Award will, if directed by the Board,
cease and the Bank will have no further obligation to make such payments.



(d)
By resolution, the Board may reduce or eliminate an Award that is otherwise
earned under this Plan but not yet paid, if the Board finds that a serious,
material safety-soundness problem, or a serious, material risk-management
deficiency exists at the Bank, or if: (i) operational errors or omissions result
in material revisions to: (A) the financial results, (B) information submitted
to the FHFA, or (C) data used to determine incentive payouts; (ii) submission of
material information to the SEC, Office of Finance, and/or FHFA is significantly
past due, or (iii) the Bank fails to make sufficient progress, as determined by
the Board, in the timely remediation of significant examination, monitoring and
other supervisory findings.



16

--------------------------------------------------------------------------------





ARTICLE IV


ADMINISTRATION


Section 4.1    Appointment of the Committee. The Committee, or a duly authorized
officer or officers of the Bank empowered by the Committee to act on its behalf
under sub-section 4.2(d), will be responsible for administering the Plan, and
the Committee will be charged with the full power and the responsibility for
administering the Plan in all its details; provided that the power to determine
eligibility pursuant to Article II is reserved to the Board.


Section 4.2    Powers and Responsibilities of the Committee. The Committee will
have all powers necessary to administer the Plan, including the power to
construe and interpret the Plan document; to decide all questions relating to an
individual's eligibility to participate in the Plan; to determine the amount,
manner and timing of any distribution of benefits under the Plan; to resolve any
claim for benefits in accordance with Article V, and to appoint or employ
advisors, including legal counsel, to render advice with respect to any of the
Committee's responsibilities under the Plan. Any construction, interpretation,
or application of the Plan by the Committee will be final, conclusive and
binding.


(a)
Records and Reports. The Committee will be responsible for maintaining
sufficient records to determine each Participant's eligibility to participate in
the Plan.



(b)
Rules and Decisions. The Committee may adopt such rules as it deems necessary,
desirable, or appropriate in the administration of the Plan. All rules and
decisions of the Committee will be applied uniformly and consistently to all
Participants in similar circumstances. When making a determination or
calculation, the Committee will be entitled to rely upon information furnished
by a Participant, the Bank or the legal counsel of the Bank.



(c)
Application for Benefits. The Committee may require a Participant to complete
and file with it an application for a benefit, and to furnish all pertinent
information requested by it. The Committee may rely upon all such information so
furnished to it, including the Participant's current mailing address.



(d)
Delegation. The Committee hereby delegates, authorizes, and directs the
President-CEO to perform administrative responsibilities on its behalf under the
Plan. The Committee may also authorize one or more additional officers or
employees of the Bank to perform administrative responsibilities on its behalf
under the Plan. All duly authorized officers and employees of the Bank will have
all powers necessary to carry out the administrative duties delegated to such
persons by the Committee.



Section 4.3    Income and Employment Tax Withholding. The Bank will withhold
from payments to Participants of their Awards, to the extent required by law,
all applicable federal, state, city and local taxes.


Section 4.4    Plan Expenses. The expenses incurred for the administration and
maintenance of the Plan will be paid by the Bank.


17

--------------------------------------------------------------------------------





ARTICLE V


BENEFIT CLAIMS


If the Committee requires a Participant to file a claim to receive his or her
benefit under the Plan, or if he or she wishes to apply for a benefit, the claim
must be made in writing and filed with the Committee. If a claim is denied, the
Committee will furnish the claimant with written notice of its decision. A
claimant may request a full and fair review of the denial of a claim for
benefits by filing a written request with the Committee.
ARTICLE VI


AMENDMENT AND TERMINATION OF THE PLAN


Section 6.1    Amendment of the Plan. The Bank, acting through the Board, may
amend the Plan at any time in its sole discretion. Notwithstanding the
foregoing, the Bank may not amend the Plan to reduce a Participant's Award as
determined on the day preceding the effective date of the amendment or to
otherwise retroactively impair or adversely affect the rights of a Participant.
Any substantive amendment to the Plan shall be submitted to the FHFA for review
prior to implementation.


Section 6.2    Termination of the Plan. The Bank, acting through the Board, may
terminate the Plan at any time in its sole discretion. Absent an amendment to
the contrary, Plan benefits that were earned and vested prior to the termination
will be paid at the times and in the manner provided for by the Plan at the time
of the termination.


ARTICLE VII


MISCELLANEOUS


Section 7.1    Governing Law. Except to the extent superseded by laws of the
United States, the laws of Indiana will be controlling in all matters relating
to the Plan without regard to the choice of law principles therein. The Plan and
all Awards are intended to comply, and will be construed by the Bank in a manner
in which they are exempt from or comply with the applicable provisions of
Section 409A of the Internal Revenue Code of 1986, as amended (the "Code"). To
the extent there is any conflict between a provision of the Plan or an Award and
a provision of Code Section 409A, the applicable provision of Code Section 409A
will control.


Section 7.2    Headings and Gender. The headings and subheadings in the Plan
have been inserted for convenience of reference only and will not affect the
construction of the Plan provisions. In any necessary construction, the
masculine will include the feminine and the singular the plural, and vice versa.
All calculations of events that last a portion of a calendar year or are to be
determined pro rata as to a calendar year will be determined by the actual
number of days the condition or event existed and assuming a 365-day year.




18

--------------------------------------------------------------------------------





Section 7.3    Spendthrift Clause. No benefit or interest available under the
Plan will be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance or attachment by creditors of a Participant,
either voluntarily or involuntarily. Notwithstanding the foregoing, a
Participant may, by completing and signing a written beneficiary designation
form which is delivered to and accepted by the Bank, designate a beneficiary to
receive any payment and/or exercise any rights with respect to outstanding
Awards upon the Participant’s death. If at the time of the Participant’s death
there is not on file a fully effective beneficiary designation form, or if the
designated beneficiary did not survive the Participant, the person or persons
surviving at the time of the Participant’s death in the first of the following
classes of beneficiaries in which there is a survivor, shall have the right to
receive any payment and/or exercise any rights with respect to outstanding
Awards:


(a)Participant’s surviving spouse.


(b)Participant’s surviving domestic partner.


(c)Equally to the Participant’s children, except that if any of the
Participant’s children predecease the Participant but leave descendants
surviving, such descendants shall take by right of representation the share
their parent would have taken if living.


(d)Participant’s estate.


If a person in the class surviving dies before receiving any payment and/or
exercising any rights with respect to outstanding Awards (or the person’s share
of any payment and/or rights in case of more than one person in the class), that
person’s right to receive any payment and/or exercise any rights with respect to
outstanding Awards will lapse and the determination of who will be entitled to
receive any payment and/or exercise any rights with respect to outstanding
Awards will be determined as if that person predeceased the Participant.


For purposes of this Section 7.3, the following terms have the meanings assigned
to them below:


(e)The term “spouse” means: (i) a person of the opposite gender from the
Participant who is legally married to the Participant at the relevant time under
the laws of the state in which they reside and who meets applicable requirements
for being treated as a spouse for purposes of federal law; or (ii) a person of
the same gender as the Participant who at the relevant time either (1) is
recognized as being legally married to the Participant under federal law or the
laws of the state or country in which the relationship was created, or (2) is a
person who has joined with the Participant in a civil union that is recognized
as creating some or all of the rights of marriage under the laws of the state or
country in which the relationship was created.


(f)The term “domestic partner” means a person who is not the spouse of the
Participant as defined in subsection (a) above, but who at the relevant time is
the Participant’s significant other (together referred to as “partners”) with
whom the Participant lives and shares financial responsibility. A domestic
partner may be the same gender or opposite gender. A person will not be
considered a domestic partner unless the Participant and/or domestic partner
provides sufficient evidence to the Bank that all of the following requirements
are satisfied:


i.
Both partners are at least 18 years of age.





19

--------------------------------------------------------------------------------





ii.
Neither partner is married to another person under either statutory or common
law, neither has another spouse, and neither is a member of another domestic
partnership or has been a member of another domestic partnership within the
prior 6 months.



iii.
The partners have shared the same residence for at least 6 months, and continue
to do so.



iv.
The partners are not blood relatives.



v.
Each of the partners is the other's sole life partner, and intend to remain so
indefinitely.



vi.
The partners are jointly responsible for each other's financial welfare and are
able to prove at least three of the following situations to demonstrate such
financial interdependence:



(A)
Common ownership of real property or a common leasehold interest in property;



(B)
Joint checking account;



(C)
Joint credit cards;



(D)
Designation of one another as primary beneficiary for life insurance or
retirement benefits, or primary beneficiary designation under partner's will;



(E)
Joint ownership of a motor vehicle; or



(F)
Designation of partner under power of attorney.



Section 7.4    Counterparts. This Plan may be executed in any number of
counterparts, each one constituting but one and the same instrument, and may be
sufficiently evidenced by any one counterpart.


Section 7.5    No Enlargement of Employment Rights. Nothing contained in the
Plan may be construed as a contract of employment between the Bank and any
person, nor may the Plan be deemed to give any person the right to be retained
in the employ of the Bank or limit the right of the Bank to employ or discharge
any person with or without cause.


Section 7.6    Limitations on Liability. The individual members of the Board
will, in accordance with the Bank's by-laws, be indemnified and held harmless by
the Bank with respect to any alleged breach of responsibilities performed or to
be performed hereunder. In addition, notwithstanding any other provision of the
Plan, neither the Bank nor any individual acting as an employee or agent of the
Bank will be liable to a Participant for any claim, loss, liability or expense
incurred in connection with the Plan, except when the same has been
affirmatively determined by a court order or by the affirmative and binding
determination of an arbitrator, to be due to the gross negligence or willful
misconduct of that person.


20

--------------------------------------------------------------------------------





Section 7.7    Incapacity of Participant. If any person entitled to receive a
distribution under the Plan is physically or mentally incapable of personally
receiving and giving a valid receipt for any payment due (unless a prior claim
for the distribution has been made by a duly qualified guardian or other legal
representative), then, unless and until a claim for the distribution has been
made by a duly appointed guardian or other legal representative of the person,
the Committee may provide for the distribution to be made to any other
individual or institution then contributing toward or providing for the care and
maintenance of the person. Any payment made for the benefit of the person under
this Section will be a payment for the account of such person and a complete
discharge of any liability of the Bank and the Plan.


Section 7.8    Evidence. Evidence required of anyone under the Plan may be by
certificate, affidavit, document or other information which the person relying
on the evidence considers pertinent and reliable, and signed, made or presented
by the proper party or parties.


Section 7.9    Action by Bank. Any action required of or permitted by the Bank
under the Plan will be by resolution of the Board or by a person or persons
authorized by resolution of the Board.


Section 7.10    Severability. In the event any provisions of the Plan are held
to be illegal or invalid for any reason, the illegality or invalidity will not
affect the remaining parts of the Plan, and the Plan will be construed and
endorsed as if the illegal or invalid provisions had never been contained in the
Plan.


Section 7.11    Information to be Furnished by a Participant. A Participant, or
any other person entitled to benefits under the Plan, must furnish the Committee
with any and all documents, evidence, data or other information the Committee
considers necessary or desirable for the purpose of administering the Plan.
Benefit payments under the Plan are conditioned on a Participant (or other
person who is entitled to benefits) furnishing full, true and complete data,
evidence or other information to the Committee, and on the prompt execution of
any document reasonably related to the administration of the Plan requested by
the Committee.


Section 7.12    Attorneys' Fees. If any action is commenced to enforce the
provisions of the Plan, payment of attorneys' fees will be governed by the terms
set forth in the mandatory "Agreement to Arbitrate" entered into between the
Bank and the Participant.


Section 7.13    Binding on Successors. The Plan will be binding upon and inure
to the benefit of the Bank and its successors and assigns, and the successors,
assigns, designees and estates of a Participant. The Plan will also be binding
upon and inure to the benefit of any successor organization succeeding to
substantially all of the assets and business of the Bank, but nothing in the
Plan will preclude the Bank from merging or consolidating into or with, or
transferring all or substantially all of its assets to, another organization
which assumes the Plan and all obligations of the Bank hereunder. The Bank
agrees that it will make appropriate provision for the preservation of a
Participant's rights under the Plan in any agreement or plan which it may enter
into to effect any merger, consolidation, reorganization or transfer of assets.
Upon such a merger, consolidation, reorganization or transfer of assets and
assumption of Plan obligations of the Bank, the term "Bank" will refer to such
other organization and the Plan will continue in full force and effect.


21

--------------------------------------------------------------------------------





2019 PERFORMANCE GOALS AS APPROVED BY THE BOARD OF DIRECTORS:


Pursuant to Section 3.2 of the Federal Home Loan Bank of Indianapolis ("Bank")
Incentive Plan, effective as of January 1, 2012, and as amended (the "Plan"),
the following Appendices were adopted by the Board of Directors (the "Board") of
the Bank on November 16, 2018, and amended on January 25, 2019, after
consideration and review by the Human Resources Committee of the Board. These
Appendices to the Plan are effective as of January 1, 2019. All capitalized
terms not otherwise defined herein shall have the meaning ascribed to them in
the Plan.


22

--------------------------------------------------------------------------------





APPENDIX I


2019 PERFORMANCE PERIOD AWARDS FOR LEVEL II PARTICIPANTS
Federal Home Loan Bank of Indianapolis


A.    Incentive Opportunities for Level II Participants
Annual Awards payable to Level II Participants are calculated by multiplying (a)
the Compensation (as defined in Section 3.1 of the Federal Home Loan Bank of
Indianapolis Incentive Plan) available to the Participant, by (b) the
percentages as set forth below, and by (c) the sum of the applicable weighted
values of the achievement level for all Performance Goals.
 
TOTAL INCENTIVE
AS % OF COMPENSATION
Position
Maximum Percentage of Compensation
1st VP
30%
Member Outreach(1)
40%
VP
25%
AVP
15%
Other Employees
10%

(1) The "Member Outreach" group includes the Marketing Director, Member Research
& Strategies Director, Senior Account Directors, Senior Account Managers,
Account Managers, Business Development Analysts, Member Research & Strategies
Analysts, MPP Business Development Managers, and all persons performing similar
functions to any of the foregoing, but excludes individuals who provide
administrative support for the foregoing.
B.     2019 Performance Goals
Performance Goal achievement will be determined for all Level II Participants
based on the following values for the different achievement levels:
PERCENTAGE VALUE FOR ACHIEVEMENT OF PERFORMANCE GOALS
Threshold
Target
Maximum
50%
75%
100%



23

--------------------------------------------------------------------------------





The Bank's Performance Goals are as follows:


MISSION GOALS
WEIGHTED VALUE
THRESHOLD
TARGET
MAXIMUM
Bank (1)
ERM
Sales (2)
1. PROFITABILITY (3)
20%
15%
20%
469 (bp)
541 (bp)
641 (bp)
 
 
 
 
 
 
 
2. MEMBER ACTIVITY
 
 
 
 
 
 
A. Member Advances Growth (4)
20%
10%
20%
0%
2.6%
4.0%
 
 
 
 
 
 
 
B. Member Education and Outreach (5)
15%
15%
20%
15 events
20 events
25 events
C. PFI Concentration (6)
5%
5%
15%
Top 5 MPP sellers will account for 65% or less of total purchases
Top 5 MPP sellers will account for 60% or less of total purchases
Top 5 sellers will account for 57.50% or less of total purchases
D. CIP Advances Originated (7)
10%
5%
15%
$50 MM
$100 MM
$200 MM
 
 
 
 
 
 
 
3. ERM OBJECTIVES (8)
10%
30%
-%
Achieve 1 ERM Objective
Achieve 2 ERM Objectives
Achieve 3 ERM Objectives
4. MINORITY AND WOMEN INCLUSION
 
 
 
 
 
 
A. Presence (Inclusion Goal) Establishment of a bankwide Employee Resource Group
(ERG)
5%
5%
5%
Framework to create an ERG
Identification of an ERG to be established within the bank
Launch of an ERG
B. Performance (Diversity Goal) Portion of 2019 Vendor Spend with Qualifying
Vendors (9)
5%
5%
5%
15% Diverse Spend
17% Diverse Spend
19% Diverse Spend
5. ENHANCEMENT OF COMPLIANCE RISK MANAGEMENT PROGRAM (10)
10%
10%
0%
After the end of the Third Quarter 2019 and on or before the end of Fourth
Quarter 2019
After the end of the Second Quarter 2019 and on or before the end of Third
Quarter 2019
On or before the end of Second Quarter 2019





(1) 
For all Level II Participants, excluding those addressed in the ERM and Sales
columns, and excluding those in the Internal Audit department. "ERM" means the
Bank's Enterprise Risk Management department.

(2) 
Applies to individuals included in the "Member Outreach" group above.
Administrative support staff for individuals in the Member Outreach group are
included in the Bank column for weighted value determination.

(3) 
For purposes of this goal, profitability is defined as the Bank’s profitability
rate in excess of the Bank’s cost of funds rate. Profitability is the Bank’s
adjusted net income reduced by the portion of net income to be added to
restricted retained earnings under the Joint Capital Enhancement Agreement dated
August 5, 2011, as amended, by and among the Federal Home Loan Banks and
increased by the Bank’s accruals for incentive compensation net of the AHP
assessment. Adjusted net income represents GAAP Net Income adjusted: (i) for the
net impact of certain current and prior period Advance prepayments and debt
extinguishments, net of the AHP assessment, (ii) to exclude mark-to-market
adjustments on derivatives and certain other effects from derivatives and
hedging activities, net of the AHP assessment, and (iii) to exclude the effects
from interest expense on mandatorily redeemable capital stock. The Bank’s
profitability rate is profitability, as defined above, as a percentage of
average total regulatory capital stock (B1 weighted at 100% and B2 weighted at
80% to reflect the relative weights of the Bank’s dividend). Assumes no material
change in investment authority under the FHFA's regulation, policy, directive,
guidance, or law.

(4) 
Member advances growth is calculated as the growth in the average daily balance
of advances outstanding to members at par. Average daily balances are used
instead of point-in-time balances to eliminate point-in-time activity that may
occur and to reward for the benefit of the income earned on advances balances
while outstanding. Members that become non-members during 2019, Flagstar Bank
and all captive insurance company members will be excluded from the calculation.
Goal assumes no material change in membership eligibility under FHFA’s
regulation, policy, directive, guidance or law.

(5) 
Member education and outreach events are symposia, conferences, workshops,
webinars (with a maximum of 2 webinars per agenda topic toward achievement of
this goal), educational events, presentations at trade conferences, presentation
to member Boards of Directors or Committees thereof, and other events educating
Bank members about Advances, MPP, the Bank’s community investment products and
activities, industry trends, and other products and services. To qualify, events
must target more than 1 member, with the exception of presentations to
individual member Boards or committees thereof. Status and reporting on this
Goal and its attainment will be provided in



24

--------------------------------------------------------------------------------





writing by the officer responsible for the event, and will be confirmed by the
CFO or by the Chief Business Operations Officer.
(6) 
Top 5 MPP sellers in 2019 total purchase volume concentration will be equal to
the concentration of the top 5 advance users (it is understood that the top 5
sellers for MPP may not be the same as the top 5 advance users).

(7) 
"CIP" means Community Investment Program. "CIP Advances" are newly-originated
Community Investment Cash Advances, including CIP and other qualifying Advances
and CIP qualified letters of credit, provided in support of targeted projects as
defined in 12 C.F.R. Part 1291 and the Federal Home Loan Bank Act.

(8) 
The Board has established 3 ERM Objectives for 2019:

ERM Objective 1 - Systemic Risk Analysis - The Systemic Risk Analysis is
comprised of two parts. In part 1, ERM is to prepare a comprehensive
retrospective analysis of the 2007-2009 Financial Crisis and report the results
of the analysis to the Board. In part 2, ERM is to prepare a prospective
analysis of the “Systemic Risk Exposure” of the FHLBank System.
ERM Objective 2 - Managing 21st Century Political Risk Analysis - Prepare an
analysis of the Bank’s political risk exposure using a framework adopted from
the book entitled Political Risk: How Businesses and Organizations can
Anticipate Insecurity. (Authors: Condoleezza Rice, Professor of Economy,
Stanford University and Senior Fellow and the Hoover Institution. Amy Zegart,
Senior Fellow at Stanford University’s Center for International Security and
Cooperation and Senior Fellow at the Hoover Institution).
ERM Objective 3 - Mortgage Analysis Board Training - Provide the Board of
Directors with a training session on mortgage valuation, funding, hedging, and
portfolio management. Training will cover: Nominal Spread, Option Adjusted
Spread, and Option Cost; Statistical Distribution of Option Adjusted Spread;
Mortgage prepayment S-Curve basics; Non-path dependent options versus
path-dependent options; Monte Carlo Simulation of Interest Rates; Portfolio
Funding Hedging Optimization; Mortgage Value-at-Risk (400 Scenarios 1979 to
Present); Long-term Risk Profile - Value at Risk; Short-term Risk - 12 Month
Rolling Interest Income.
(9) 
“Qualifying Vendors” are vendors that qualify as minorities, women, individuals
with disabilities, and minority-, women-, and disabled-owned businesses.

(10) 
Achievement of this goal requires the Bank to have developed a compliance risk
management policy, program, and framework to outline management and staff
responsibility which includes the utilization of the Bank’s eGRC application,
Archer, to monitor compliance risk findings through the Issue Management module.
 Satisfaction of this goal will be evidenced in one or more reports to the
Bank’s Risk Committee, utilizing the timelines noted in the Goals table shown
above to determine performance results for purposes of this plan.





25

--------------------------------------------------------------------------------





C.    Hypothetical Example Calculations


Assume that the Bank achieved the following on its Performance Goals for year 1:
MISSION GOALS
WEIGHTED VALUE
Achievement
Achievement Percentage Value
Bank Result
ERM Result
Sales Result
Bank
ERM
Sales
1. Performance Goal 1
25%
25%
20%
Target
75%
18.75%
18.75%
15.00%
 
 
 
 
 
 
 
 
 
2. Performance Goal 2
50%
45%
65%
Threshold
50%
25%
22.50%
32.50%
 
 
 
 
 
 
 
 
 
3. Performance Goal 3
10%
10%
3%
Over Maximum
100%
10%
10.00%
3.00%
 
 
 
 
 
 
 
 
 
4. Performance Goal 4
10%
10%
10%
Below Threshold
-%
-%
-%
-%
 
 
 
 
 
 
 
 
 
5. Performance Goal 5
5%
10%
2%
50% between Target and Maximum
87.5%
4.375%
8.75%
1.75%
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total:
58.125%
60%
52.25%



A Vice President is eligible to receive an Annual Award of up to a maximum of
25% of his or her Compensation. Depending on the Vice President's business unit,
the Annual Award will be equal to the following proportion of the Vice
President's Compensation (rounded to 2 decimal places):
Bank Vice President
ERM Vice President
Sales Vice President (in Member Outreach group)
25%*58.13%=14.53%
25%*60%=15.00%
40%*52.25%=20.09%



Assuming the Vice President's Compensation is $80,000, his or her Annual Award
will equal the following, depending on the Vice President's business unit:
Bank Vice President
ERM Vice President
Sales Vice President (in Member Outreach group)
$80,000*14.53%=$11,624
$80,000*15.00%=$12,000
$80,000*20.09%=$16,072





26

--------------------------------------------------------------------------------





APPENDIX II


2019 PERFORMANCE PERIOD AWARDS FOR LEVEL I PARTICIPANTS
Federal Home Loan Bank of Indianapolis


A.    Incentive Opportunities for Level I Participants
Annual Awards payable to Level I Participants are calculated by multiplying (a)
the Compensation (as defined in Section 3.1 of the Federal Home Loan Bank of
Indianapolis Incentive Plan) available to the Participant, by (b) the
percentages as set forth below, and by (c) the sum of the applicable weighted
values of the achievement level for all Performance Goals.
Position
TOTAL INCENTIVE AS % OF COMPENSATION
INCENTIVE AS % OF COMPENSATION, EARNED & VESTED AT YEAR-END
INCENTIVE AS % OF COMPENSATION, DEFERRED FOR 3 YEARS
CEO
100%
50%
50%
EVP
80%
40%
40%
SVP
70%
35%
35%

Deferred Awards are subject to additional Performance Goals during the Deferral
Performance Period, as described in Section C below.
B.    2019 Performance Goals for Level I Participants
Performance Goal achievement will be determined for Level I Participants based
on the following values for the different achievement levels:
PERCENTAGE VALUE FOR ACHIEVEMENT OF PERFORMANCE GOALS
Position
Threshold
Target
Maximum
CEO
50%
80%
100%
EVP
50%
75%
100%
SVP
50%
75%
100%



The Mission Goals, Weighted Values, Thresholds, Targets, Maximums, and notes set
forth in Appendix I.B. above shall also apply to Level I Participants, and are
incorporated herein by this reference. For purposes of this Appendix II.B.,
"Bank" shall refer to Level I Participants other than those in ERM and Internal
Audit, and "ERM" shall refer to Level I Participants in ERM. No Level I
Participant qualifies for "Sales."


C.    2020 - 2022 Performance Goals for Level I Participants
Deferred Awards are subject to additional Performance Goals during the Deferral
Award Performance Period. The achievement levels for Deferral Performance Period
Performance Goals for all Level I Participants are:


DEFERRAL PERFORMANCE PERIOD
PERFORMANCE GOAL PERCENTAGE VALUES
Threshold
Target
Maximum
75%
100%
125%



27

--------------------------------------------------------------------------------





The Bank's Deferral Performance Period Performance Goals are:
MISSION GOALS
WEIGHTED VALUE
THRESHOLD
TARGET
MAXIMUM
Bank (1)
ERM
1. PROFITABILITY (2)
35%
35%
25 bp
50 bp
150 bp
 
 
 
 
 
 
2. RETAINED EARNINGS (3)
35%
35%
3.5%
3.9%
4.3%
 
 
 
 
 
 
3. PRUDENTIAL
30%
30%
Achieve 1 Prudential Standard
0
Achieve 2 Prudential Standards
 
 
 
 
 
 
A. Maintain a regulatory capital-to-assets ratio of at least 4.16% as measured
on each quarter-end in 2020 through 2022.
 
 
 
 
 
B. Award to FHLBI members the annual AHP Competitive funding requirement in each
plan year.
 
 
 
 
 

(1) 
For Level I Participants other than those in ERM and Internal Audit.

(2) 
For purposes of this goal, profitability is defined as the Bank’s profitability
rate in excess of the Bank’s cost of funds rate. Profitability is the Bank’s
adjusted net income reduced by the portion of net income to be added to
restricted retained earnings under the Joint Capital Enhancement Agreement dated
August 5, 2011, as amended, by and among the Federal Home Loan Banks and
increased by the Bank’s accruals for incentive compensation. Adjusted net income
represents GAAP Net Income adjusted: (i) for the net impact of certain current
and prior period Advance prepayments and debt extinguishments, net of the AHP
assessment, (ii) to exclude mark-to-market adjustments on derivatives and
certain other effects from derivatives and hedging activities, net of the AHP
assessment, and (iii) to exclude the effects from interest expense on
mandatorily redeemable capital stock. The Bank's profitability rate is
profitability, as defined above, as a percentage of average total regulatory
capital stock (B1 weighted at 100% and B2 weighted at 80% to reflect the
relative weights of the Bank’s dividend). Assumes no material change in
investment authority under the FHFA's regulation, policy, directive, guidance,
or law. Attainment of this goal will be computed using the simple average of
annual profitability measures over the three-year period.

(3) 
Total Retained Earnings divided by the sum of the carrying value of the MBS and
AMA assets portfolios, measured at the end of each month. The calculation will
be the simple average of 36 month-end calculations.



28

--------------------------------------------------------------------------------





D.    Hypothetical Example Calculations


Assume that the Bank achieved the following on its Performance Goals for year 1
(calculated using weighting for Senior Vice Presidents):


MISSION GOALS
WEIGHTED VALUE
Achievement
Achievement Percentage Value
Bank Result
ERM Result
Bank
ERM
1. Performance Goal 1
25%
25%
Target
75%
18.75%
18.75%
 
 
 
 
 
 
 
2. Performance Goal 2
50%
45%
Threshold
50%
25%
22.5%
 
 
 
 
 
 
 
3. Performance Goal 3
10%
10%
Over Maximum
100%
10%
10%
 
 
 
 
 
 
 
4. Performance Goal 4
10%
10%
Below Threshold
-%
-%
-%
 
 
 
 
 
 
 
5. Performance Goal 5
5%
10%
50% between Target and Maximum
87.5%
4.375%
8.75%
 
 
 
 
 
 
 
 
 
 
 
Total:
58.125%
60.00%



A Senior Vice President is eligible to receive an Annual Award of up to a
maximum of 70% of his or her Compensation. Depending on the Senior Vice
President's business unit, the Annual Award will be equal to the following
proportion of the Senior Vice President's Compensation (rounded to 2 decimal
places):


Bank Senior Vice President
ERM Senior Vice President
70%*58.13%=40.69%
70%*60%=42%



Assuming the Senior Vice President's Compensation is $200,000, his or her total
incentive will equal the following, depending on the Senior Vice President's
business unit:
Bank Senior Vice President
ERM Senior Vice President
$200,000*40.69%=$81,380
$200,000*42%=$84,000



50% of this amount will be paid after year 1 as an Annual Award, and the other
50% will be deferred until after the Deferral Performance Period.
 
Bank Senior Vice President
ERM Senior Vice President
Annual Award
$81,380*50%=$40,690
$84,000*50%=$42,000



Assume the Bank achieved the following Performance Goals during the Deferral
Award Performance Period:


29

--------------------------------------------------------------------------------





MISSION GOALS
WEIGHTED VALUE
Achievement
Achievement Percentage Value
Bank Result
ERM Result
Bank
ERM
1. Goal 1
35%
35%
Target
100%
35%
35%
 
 
 
 
 
 
 
2. Goal 2
35%
35%
Maximum
125%
43.75%
43.75%
 
 
 
 
 
 
 
3. Goal 3
30%
30%
50% between Threshold and Target
87.5%
26.25%
26.25%
 
 
 
 
Total:
105%
105%



After the Deferral Performance Period, the Senior Vice President would receive
the following as a Deferred Award, depending on the Senior Vice President's
business unit:


 
Bank Senior Vice President
ERM Senior Vice President
Deferred Award
$40,690*105%=$42,724.50
$42,000*105%=$44,100



30

--------------------------------------------------------------------------------







APPENDIX III


FORM OF NON-SOLICITATION AND NON-DISCLOSURE AGREEMENT


This Agreement is entered into as of the ____ day of _____________, 201_, by and
between the FEDERAL HOME LOAN BANK OF INDIANAPOLIS, a corporation organized
under the laws of the United States (the "Bank") and ____________________ (the
"Executive").
WHEREAS, the Bank sponsors the Federal Home Loan Bank of Indianapolis Incentive
Plan (the "Plan"); and
WHEREAS, as a condition of participation in the Plan, the Bank requires that the
Executive agree to the terms and conditions found within this Agreement;
NOW, THEREFORE, in consideration of the premises and of the mutual promises and
agreements contained herein and other good and valuable consideration, the
receipt, legal adequacy and sufficiency of which are hereby acknowledged, the
parties agree as follows:


1.    Non-Disclosure; Return of Confidential Information and Other Property.


(a)
Access to Confidential Information. The Executive understands, acknowledges and
agrees that during the course of his or her employment with the Bank he or she
has gained or will gain information regarding, knowledge of, and familiarity
with, the Confidential Information of the Bank (as defined in subsection (c))
that would cause irreparable damage and harm to the Bank if it was disclosed.
The Executive understands, acknowledges and agrees that the Confidential
Information has substantial economic value because it is not known or readily
ascertainable by proper means by others who could obtain economic value from it.
The Executive also acknowledges and agrees that the Bank uses reasonable means
to maintain the secrecy and confidentiality of the Confidential Information.



(b)
Non-Disclosure. At all times while the Executive is employed by the Bank, and at
all times thereafter, the Executive will not (i) directly or indirectly
disclose, provide or discuss any Confidential Information with or to any Person
(as defined in subsection (d)) other than those directors, officers, employees,
representatives and agents of the Bank who need to know such Confidential
Information for a proper corporate purpose, and (ii) directly or indirectly use
any Confidential Information (A) to compete against the Bank, or (B) for the
Executive's own benefit, or for the benefit of any Person other than the Bank.



(c)
Confidential Information Defined. For purposes of this Agreement, the term
"Confidential Information" means any and all:



(i)
materials, records, data, documents, lists, writings and information (in each
case, whether in writing, printed, verbal, electronic, computerized or
otherwise) (A) relating or referring in any manner to the business, operations,
affairs, financial condition, results of operation, cash flow, assets,
liabilities, sales, revenues, income, estimates, projections, policies,
strategies, techniques, methods, products, developments, suppliers, regulators,
members, relationships and/or customers of the Bank that are confidential,
proprietary or not otherwise publicly available, in any



31

--------------------------------------------------------------------------------





event not without a breach of this Agreement, or (B) that the Bank has deemed
confidential, proprietary, nonpublic or not otherwise publicly available without
breaching this Agreement;


(ii)
trade secrets of the Bank, as defined in Indiana Code Section 24-2-3-2, as
amended, or any successor statute; and



(iii)
any and all copies, summaries, analyses and extracts which relate or refer to or
reflect any of the items set forth in (i) or (ii) above. The Executive agrees
that all Confidential Information is confidential and is and at all times will
remain the property of the Bank.



(d)
Person Defined. For purposes of this Agreement, the term "Person" will mean any
natural person, proprietorship, partnership, corporation, limited liability
company, bank, organization, firm, business, joint venture, association, trust
or other entity and any government agency, body or authority.



(e)
Return of Confidential Information and Other Property. The Executive covenants
and agrees:



(i)
to keep all Confidential Information subject to the Bank's custody and control
and to promptly return to the Bank all Confidential Information that is still in
the Executive's possession or control at the termination of the Executive's
employment with the Bank; and



(ii)
promptly upon termination of the Executive's employment with the Bank, to return
to the Bank, at the Bank's principal office, all vehicles, equipment, computers,
credit cards and other property of the Bank and to cease using any of the
foregoing.



(f)
Exceptions from Confidentiality Obligations. Section 1 shall not be deemed to
prevent the Executive from making disclosures required by applicable regulation,
law, agency order, or court order, to the extent the Executive provides
reasonable written notice of such disclosure requirement to the Bank prior to
such disclosure, to the extent such prior notice is not prohibited, to permit
the Bank to contest the disclosure of such information.

    
2.    Non-Disparagement. The Executive agrees to not communicate disparaging
remarks to third parties about the Bank, its directors, officers or employees.
Likewise, the Bank agrees not to disparage the Executive or his or her skills or
job performance to third parties. However, nothing in this paragraph shall
prohibit the Bank or the Executive from testifying truthfully under oath.


3.    Non-Solicitation and No-Hire. The Executive hereby understands,
acknowledges and agrees that, by virtue of his or her position with the Bank,
the Executive has and will have advantageous familiarity and personal contacts
with the employees of the Bank and has and will have advantageous familiarity
with the business, operations and affairs of the Bank. In addition, the
Executive understands, acknowledges and agrees that the business of the Bank is
highly competitive. Accordingly, at all times while the Executive is employed by
the Bank and for a twelve-month period following Termination of Service, the
Executive will not, directly or indirectly, or individually or together with any
other Person, as owner, shareholder, investor, member, partner, proprietor,
principal, director, officer, Executive, manager,


32

--------------------------------------------------------------------------------





agent, representative, independent contractor, consultant or otherwise induce,
request or attempt to influence any Bank employee who was employed by the Bank
during the twelve-month period prior to Termination of Service, to terminate his
or her employment with the Bank. In addition, the Executive agrees that for a
period of twelve months following the Executive's Termination of Service,
Executive will not hire any Bank employee who was employed by the Bank during
the twelve-month period prior to the Executive's Termination of Service.


4.    Periods of Noncompliance and Reasonableness of Periods. The restrictions
and covenants contained in Section 3 will not run during all periods of
noncompliance and will apply during the Term of this Agreement and for the full
periods specified in Section 3. The Bank and the Executive understand,
acknowledge and agree that the restrictions and covenants contained in Section 3
are reasonable in view of the nature of the business in which the Bank is
engaged, the Executive's position with the Bank and the Executive's advantageous
knowledge and familiarity with, the Bank's employees, business, operations,
affairs and customers.


The Bank's obligation to pay an award to the Executive pursuant to the Federal
Home Loan Bank of Indianapolis Incentive Plan will immediately terminate in the
event the Executive breaches any of the provisions of Section 1 or 3 and all
outstanding awards will be forfeited. Notwithstanding the foregoing:
(a)
the Executive's covenants set forth in Sections 1 or 3 will continue in full
force and effect and be binding upon the Executive;

(b)
the Bank will be entitled to the remedies specified in Section 6; and

(c)
the Bank will be entitled to its damages, costs and expenses (including, without
limitation, reasonable attorneys' fees and expenses) resulting from or relating
to the successful prosecution of the Executive's breach of any of the provisions
of Section 1 or 3.



5.    Survival of Certain Provisions. Upon any termination of the Executive's
employment with the Bank, the Executive and the Bank hereby expressly agree that
the provisions of Sections 1, 3, 4 and 6 will continue to be in full force and
effect and binding upon the Executive and the Bank in accordance with the
applicable respective provisions of such Sections.
    
6.    Remedies. The Executive agrees that the Bank will suffer irreparable
damage and injury and will not have an adequate remedy at law in the event of
any actual, threatened or attempted breach by the Executive of any provision of
Section 1 or 3. Accordingly, in the event of a threatened, attempted or actual
breach by the Executive of any provision of Section 1 or 3, in addition to all
other remedies to which the Bank is entitled at law, in equity or otherwise, the
Bank may be entitled to a temporary restraining order and a permanent injunction
or a decree of specific performance of any provision of Section 1 or 3. The
foregoing remedies will not be deemed to be the exclusive rights or remedies of
the Bank for any breach of or noncompliance with this Agreement by the Executive
but will be in addition to all other rights and remedies available to the Bank
at law, in equity or otherwise.


7.    Severability. In case any one or more of the provisions (or any portion
thereof) contained herein will, for any reason, be held to be invalid, illegal
or unenforceable in any respect, such invalidity, illegality or unenforceability
will not affect any other provision of this Agreement, but this Agreement will
be construed as if such invalid, illegal or unenforceable provision or
provisions (or portion thereof) had never been contained herein. If any
provision of this Agreement will be determined by a court of competent
jurisdiction to be unenforceable because of the provision's scope, duration or
other factor, then such provision will be considered divisible and the court
making such determination will have the power to reduce or limit (but not
increase or make greater) such scope, duration or other factor or to reform (but


33

--------------------------------------------------------------------------------





not increase or make greater) such provision to make it enforceable to the
maximum extent permitted by law, and such provision will then be enforceable
against the appropriate party hereto in its reformed, reduced or limited form;
provided, however, that a provision will be enforceable in its reformed, reduced
or limited form only in the particular jurisdiction in which a court of
competent jurisdiction makes such determination.


8.    Entire Agreement. This Agreement sets forth the entire understanding of
the parties hereto with respect to its subject matter, merges and supersedes all
prior and contemporaneous understandings with respect to its subject matter, and
may not be waived or modified, in whole or in part, except in writing signed by
each of the parties hereto. No waiver of any provision of this Agreement in any
instance will be deemed to be a waiver of the same or any other provision in any
other instance. The recitals set forth above are incorporated herein by this
reference.


9.    Effect and Modification. No statement or promise, except as set forth
herein, has been made with respect to the subject matter of this Agreement. No
modification or amendment will be effective unless in writing and signed by the
Executive and an officer of the Bank (other than the Executive).


10.    Non-Waiver. The Bank's or the Executive's failure or refusal to enforce
all or any part of, or the Bank's or the Executive's waiver of any breach of
this Agreement, will not be a waiver of the Bank's or the Executive's continuing
or subsequent rights under this Agreement, nor will such failure or refusal or
waiver have any effect on the subsequent enforceability of this Agreement.


11.    Non-Assignability. This Agreement contemplates that the Executive will
personally provide the services described herein, and accordingly, the Executive
may not assign the Executive's rights or obligations hereunder, whether by
operation of law or otherwise, in whole or in part, without the prior written
consent of the Bank.
    
12.    Notice. Any notice, request, instruction or other document to be given
hereunder to any party will be in writing and delivered by hand, telegram,
registered or certified United States mail return receipt requested, or other
form of receipted delivery, with all expenses of delivery prepaid, as follows:


If to the Executive:        _________________________
_________________________
_________________________
_________________________
If to the Bank:         Federal Home Loan Bank of Indianapolis
c/o General Counsel
8250 Woodfield Crossing Boulevard
Indianapolis, IN 46240
13.    Governing Law. This Agreement is being delivered in and will be governed
by the laws of the State of Indiana without regard to the choice of law
principles thereof. Any dispute regarding this Agreement will be brought in any
Indiana state or federal court having jurisdiction in the matter and located in
Marion County, Indiana, and the Executive expressly consents to the jurisdiction
of such courts.


14.    Prior Agreements. The Executive represents and warrants to the Bank that
the Executive is not a party to or otherwise bound by any agreement that would
restrict in any way the performance by


34

--------------------------------------------------------------------------------





the Executive of the Executive's duties, services and obligations under this
Agreement, that the Executive has disclosed to the Bank all employment type
agreements to which the Executive has been bound, including without limitation
employment agreements, consulting agreements, non-compete agreements or
covenants, confidentiality or non-disclosure agreements or covenants, and
intellectual property assignment agreements, and that the Bank will not have any
liability to any third party arising out of the Executive entering into this
Agreement or performing hereunder.


15.    Effect of Headings. The descriptive headings of the Sections and, where
applicable, subsections, of this Agreement are inserted for convenience and
identification only and do not constitute a part of this Agreement for purposes
of interpretation.


16.    Counterparts. This Agreement may be executed in two or more counterparts,
each of which will be deemed an original, but all of which collectively will
constitute one and the same instrument.


17.    Miscellaneous. Capitalized terms not otherwise defined herein shall have
the meanings ascribed to them in the Plan.


IN WITNESS WHEREOF, the Bank, by its officer thereunder duly authorized, and the
Executive, have caused this Non-Competition, Non-Solicitation and Non-Disclosure
Agreement to be executed as of the day and year first above written.
FEDERAL HOME LOAN BANK
OF INDIANAPOLIS                EXECUTIVE
By:
__________________________        _____________________________________            
Its: __________________________    


By: __________________________        
Its: __________________________        








35